Goebel, J.
There are many conflicting decisions as to the dividing line between realty and personalty, in cases where machinery has been fitted to mills and other buildings for use therein. Many cases hold that, if the article is attached for temporary use, with the intention of removing it, it does not lose its character as personalty ) but if it is placed there for permanent improvement of the free-hold, it becomes a part of the realty. Hellawell v. Eastwood, 6 Exch., 295, 312; Lancaster v. Eve, 5 C. B. (N. S.) 717; Crane v. Brigham, 11 N. J. Eq. 29; Walmsley v. Milne, 7 C. B. (N. S.) 115 ; Walker v. Sherman, 20 Wend. 636; Potter v. Cromwell, 40 N. Y. 287.
*191The Supreme Court of Ohio in Case Manufacturing Co. v. Garven, 45 Ohio St. 289, say: “Machinery, used in a factory for manufacturing purposes, only attached to the building to keep them steady in their places, so that they may be more serviceable when in use, and that may be removed without any essential injury to the freehold or the articles themselves are personal property, and do not pass by a conveyance or mortgage of the free-hold.”
And in Teaff v. Hewitt, 1 Ohio 511, the Supreme Court say: “Machinery and implements in a manufacturing establishment, although useful and even essential to the business carried on, which are not permanently affixed to the ground or the structure of the building, and which can easily be removed, without material injury to the building or articles themselves, and their places supplied by other articles of a similar kind, are not fixtures, but personal property.”
Many of the authorities hold that the intention of the party or parties affixing the machinery, enters into the elements of the case, and that the permanency of the attachment and its character in law do not depend so much upon the degree of physical force with which the thing is attached, or the manner and importance of its attachment, as upon the motive and the intention of the party attaching it.
If the intention is that the articles attached should not, by annexation, become a part of the free-hold, *192as a general rule, they do not, the exception being when the property cannot be removed without practically destroying it, or when it or part of it is essential to the support of that to which it is attached. Ford v. Cobb, 20 N. Y. 344; Tifft v. Horton, 53 N. Y. 377; Voorhees v. McGinnis, 48 N. Y. 278 ; Winslow v. Merchants’ Insurance Co., 4 Met. (Mass.) 306 ; Crane v. Brigham, 11 N. J. Eq. 29 ; McRea v. Central National Bank of Troy, 66 N. Y. 489 ; Sisson v. Hibbard, 75 N. Y. 542; Eaves v. Estes, 10 Kansas 314; Trull v. Fuller, 28 Me. 545 Ballou v. Jones, 37 Ill. 95; Wade v. Johnston, 25 Ga. 331; Hill v. Wentworth, 28 Vt. 428. There seems to be no longer any doubt that the character of the property may be changed by the agreement of the parties as between themselves.
In the case before us, there is nothing about the stills that prevents their removal and use in another building for the same purpose. The fact that the stills are adapted to no other use, and if detached from the building will render the balance remaining useless, and the parts detached have no saleable value except as old metal, and that their removal will probably destroy the use desired to be made of the real estate, cuts no particular figure in this case.
There can be no doubt that the stills are susceptible of removal and of use elsewhere. The fact that the stills were beneficial and necessary to the use of *193the factory, does not of necessity stamp them as realty.
Recognizing the difficulty of prescribing a rule that may be applied to such cases in general, and knowing no test that may be applied with anything like uniformity, we think, however, that this case comes within the ruling in Teaff v. Hewitt and Case Manufacturing Co. v. Garven, supra, and we hold that the stills are not fixtures.